EXHIBIT 10.1

UROLOGIX, INC.

February 22, 2008

Mr. Fred B. Parks

117 Portland Avenue

Minneapolis, MN 55401

Dear Fred:

This letter outlines our agreement regarding a change in your role with
Urologix, Inc. (“Urologix”) and the termination of your employment with Urologix
effective May 25, 2008 (the “Termination Date”).

1. You are resigning as Chief Executive Officer, Chairman of the Board and a
director as of February 25, 2008.

Beginning February 26, 2008 and until the Termination Date, you will provide
Urologix with certain advisory and transition services with respect to matters
or transactions of Urologix of which you have knowledge. You will fulfill these
responsibilities under the direction and control of the Interim Chief Executive
Officer or the Chief Executive Officer, as the case may be. You will continue to
be an active employee of Urologix through the Termination Date with all the
benefits provided in connection with full-time employment, except that you will
not accrue any vacation after February 25, 2008 and as otherwise provided in
this agreement. Beginning February 26, 2008, you will not be entitled to
participate in any bonus or other incentive plan nor will you be eligible to
receive stock options or other equity-based compensation.

2. The Employment Letter Agreement dated September 29, 2003, as amended July 19,
2004 (the “Employment Letter”) between you and Urologix will become null and
void and will be fully superseded by this letter beginning February 25, 2008,
except that your obligations under that certain Agreement Regarding Employment,
Inventions, Confidential Information and Non-Competition (the “Non-Compete
Agreement”) shall continue as provided therein.

3. After the Termination Date, if you and Urologix do not extend your active
employment with Urologix by written agreement:

(a) Urologix will pay you two-thirds of your base salary (excluding bonus) in
accordance with Urologix’ regular payroll practice for a period of up to 18
months after the Termination Date;

(b) with the first payroll following the Termination Date, you will receive a
single lump-sum payment equal to any accrued unused paid time off; and

(c) you may continue health and certain other insurance coverage, according to
state and federal law, beginning June 1, 2008. You will receive a notice
detailing your rights to

 

- 1 -



--------------------------------------------------------------------------------

continue insurance coverage under COBRA. Should you elect to continue that
coverage, Urologix will continue to pay the employer’s portion of the group
insurance premiums and Urologix will pay your share of your group insurance
premiums until the date that is the first to occur of: (i) 18 months from the
date COBRA coverage begins, (ii) if you secure other employment during such 18
month period that provides health insurance coverage, the first day of the start
of such employment, or (iii) until your COBRA eligibility expires. You will be
responsible for the payment of your premiums thereafter, as long as you remain
eligible under COBRA.

4. In partial consideration of your agreement to extend your severance pay over
a 18-month period (as opposed to receiving it over a 12-month period), your
vested options as of the Termination Date shall continue to be exercisable after
the Termination Date until the earlier of (i) November 26, 2009; or (ii) the
expiration date of such options.

5. Urologix agrees that it will not, directly or indirectly, make any derogatory
comments to any person or entity about you.

In consideration for the benefits outlined above, you agree to the following:

1. You hereby release, agree not to sue and forever discharge Urologix, its past
and present affiliates, officers, directors, agents, shareholders, employees,
insurers, indemnitors, successors or assigns (collectively, the “Releasees”)
from any and all claims and causes of action, known or unknown, which you may
have against any and all of them. Through this release, you extinguish all
causes of action against the Releasees occurring up to the date on which you
sign this agreement including, but not limited to, any contract, commission,
wage or benefit claims; intentional infliction of emotional distress, defamation
or any other tort claims; and all claims arising from any federal, state or
municipal law or ordinance, including the Employee Retirement Income Security
Act and the Family Medical Leave Act. This release extinguishes any potential
claims of discrimination arising from your employment with Urologix and
termination of that relationship, including specifically any claims under the
Minnesota Human Rights Act, the Americans With Disabilities Act, Title VII of
the Civil Rights Act of 1964, the Older Workers Benefit Protection Act and the
Age Discrimination in Employment Act. This release does not extinguish any
claims which arise against any Releasee after you sign this agreement and does
not extinguish any claims for payments required under this agreement. You
certify that you (a) have not filed any claims, complaints or other actions
against any Releasee; and (b) are hereby waiving any right to recover from any
Releasee under any lawsuit or charge filed by you or any federal, state or local
agency on your behalf based upon any event occurring up to the date on which you
sign this agreement. You are advised by Urologix to review your rights and
responsibilities under this agreement with your own lawyer.

2. On your last day of employment with Urologix, for no additional consideration
provided to you other than the benefits provided herein, you will execute and
deliver to Urologix a further release of claims in the form of Exhibit A
attached hereto.

3. You have 21 days to review and consider this agreement. If you sign this
agreement before 21 days have elapsed from the date on which you first receive
it, then you will be voluntarily waiving your right to the full 21-day review
period.

 

- 2 -



--------------------------------------------------------------------------------

4. After signing this agreement, you have the right to rescind the release
insofar as it extends to your release of claims under the Age Discrimination in
Employment Act and the Minnesota Human Rights Act within 15 calendar days of the
date upon which you sign this agreement. You understand that if you desire to
rescind the release as provided above, you must put the rescission in writing
and deliver it to Elissa Lindsoe, Urologix, Inc., 14405 Twenty-First Avenue
North, Minneapolis, MN 55447, by hand or by mail, within the required period. If
you deliver the rescission by mail, it must be postmarked within the required
period, properly addressed to Elissa Lindsoe and sent by certified mail, return
receipt requested. If you effectively exercise this rescission right, Urologix
may, at its option, either nullify this agreement or keep it in effect in all
respects other than as to your release of claims that you have rescinded. If
Urologix chooses to nullify this agreement, neither you nor Urologix will have
any further obligation to the other under this agreement.

5. You certify that you have returned all of Urologix’ property in your
possession.

6. You agree that you will not, directly or indirectly, make any derogatory
comments to any person or entity about Urologix, its past and present
affiliates, officers, directors, agents, shareholders and employees, or in any
way interfere with or attempt to damage any of Urologix’ business or employment
relationships.

7. You agree to abide by the terms and conditions of the Non-Compete Agreement
and agree that Urologix may, in addition to other remedies provided under the
Non-Compete Agreement, withhold payments due to you under this agreement for
violation of the Non-Compete Agreement. You also agree that the benefits
provided under this agreement provide further and sufficient consideration for
your obligations under the Non-Compete Agreement.

This agreement and offer of benefits to you shall not in any way be construed as
an admission of liability by Urologix or as an admission that Urologix has acted
wrongfully with respect to you. Urologix specifically denies and disclaims any
such liability or wrongful acts.

In the event that any provision of this agreement is found to be illegal or
unenforceable, such provision will be severed or modified to the extent
necessary to make it enforceable and, as so severed or modified, the remainder
of this agreement shall remain in full force and effect. This agreement shall be
binding upon the successors and assigns of Urologix, whether pursuant to merger,
exchange or sale of all or substantially all of the assets of Urologix and such
successor shall assume Urologix’ obligations hereunder.

By signing this agreement, you agree that you have entered into it voluntarily,
without coercion, duress or reliance on any representations by any Urologix
employee, agent or lawyer.

 

- 3 -



--------------------------------------------------------------------------------

If this letter accurately reflects our understanding and agreement, please sign
the original and copy and return the original to me. The copy is for your file.

Sincerely,

 

UROLOGIX, INC.  

/s/ Dan Starks

By:   Dan Starks Its:   Compensation Committee Chair

I have read and understand and agree to the terms and conditions set forth above
and have signed this letter agreement dated February 22, 2008 freely,
voluntarily and with full knowledge and understanding of its meaning.

 

/s/ Fred B. Parks

    Dated: February 25, 2008 Fred B. Parks    

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT A

TO

LETTER AGREEMENT

                    , 2008

Elissa Lindsoe

Urologix, Inc.

14405 Twenty-First Avenue North

Minneapolis, MN 55447

Dear Ms. Lindsoe:

I, the undersigned, in consideration of the benefits provided in that letter
agreement from Urologix, Inc. (“Urologix”) to me dated February 22, 2008 (the
“Agreement”), hereby release, agree not to sue, and forever discharge Urologix,
, its past and present affiliates, officers, directors, agents, shareholders,
employees, insurers, indemnitors, successors or assigns (collectively the
“Releasees”), from any and all manner of claims, demands, actions, causes of
action, administrative claims, liability, damages, claims for punitive or
liquidated damages, claims for attorneys’ fees, costs and disbursements,
individual or class action claims, or demands of any kind whatsoever, I have or
might have against them or any of them, whether known or unknown, in law or
equity, contract or tort, arising out of or in connection with my employment
with Urologix, or the separation of that employment, or otherwise, and however
originating or existing, from February     , 2008 through the date of this
release.

This release includes any claims I may have for wages, bonuses, deferred
compensation, vacation pay, separation pay and/or benefits, defamation, improper
discharge (based on contract, common law, or statute, including any federal,
state or local statute or ordinance prohibiting discrimination or retaliation in
employment), the Minnesota Human Rights Act, Title VII of the Civil Rights Act
of 1964 as amended, the Americans with Disabilities Act, the Older Workers
Benefit Protection Act and the Age Discrimination in Employment Act, and any
claim for discrimination or retaliation based on a protected class under state
or federal law. I hereby waive any and all relief not provided for in this
release.

I affirm that I have not caused or permitted, and to the full extent permitted
by law will not cause or permit to be filed (to the extent that I am able to
control such filing), any charge, complaint, or action of any nature or type
against the Releasees, including but not limited to any action or proceeding
raising claims arising in tort or contract, or any claims arising under federal,
state or local laws, including discrimination law.

I understand that I may rescind this release within seven (7) calendar days
after signing it to reinstate claims under the Age Discrimination in Employment
Act and fifteen (15) calendar days after signing it to reinstate claims arising
under the Minnesota Human Rights Act. In order to be

 

A-1



--------------------------------------------------------------------------------

effective, the rescission must (a) be in writing; and (b) delivered to Elissa
Lindsoe, Urologix, Inc., 14405 Twenty-First Avenue North, Minneapolis, MN 55447,
by hand or by mail, within the required period; and (c) if delivered by mail,
the rescission must be postmarked within the required period, properly addressed
to Elissa Lindsoe and sent by certified mail, return receipt requested. I
understand that any rescission of this release shall not rescind or otherwise
affect the release of claims contained in the Agreement and shall only reinstate
claims as provided above arising from and after the date of the Agreement to the
date of this release. This release will be effective upon the expiration of the
required period without rescission. I understand that if I rescind this release
or the Agreement I will not continue to receive the benefits described in the
Agreement.

 

Very truly yours,    Fred B. Parks

 

A-2